Title: From John Adams to Benjamin Rush, 13 February 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy February 13. 1811

In your Favour of the 4th., according to my Judgment you have given up the whole Controversy. You have no Objection, you say to teaching the youth in our Schools to read the dead Languages. By reading them, no doubt you, meant that they should so read them as to understand them. and they can be read to be understood, in no Way so well as by Writing and Speaking them. I therefore regret very much the discontinuance, in the Universities of Europe and America, of the Practice and Fashion of talking in Latin. I regret too the Exchange of French for Latin as the Language of Courts, Camps, Travellers, Merchants, Science and Letters. If Franklins division of the Labour of acquiring a Language into ten Parts be correct, I think the five for reading, the two for speaking and the three for Writing should all be employed, and the whole Ten will be little enough to acquire a Language as it should be mastered. The late wonderful increase of Knowledge in all useful Arts and Sciences, will facilitate the Acquisition of Languages as much as other Things. The profound Investigations of the Principles of all Languages, and Universal grammar, and the great variety of excellent Translations into English, French, Italian, German &c will make the Progress more easy and delightful than ever it has been.
I most cordially congratulate you, and my Friend Mr. Rush, on his unsolicited and unexpected appointment to the very respectable and very important office of Attorney General of the State of Pensilvania. Gentlemen of his Talents accomplishment, Wisdom and Moderation, I fear are very rare: but among those who might be found, it appears to me that neither the People, nor their Government have been very fortunate in their Elections or Selections. Parties have too much Influence and are too monopolizing and exclusive in their dispositions.
I rejoice in the appearance on the Stage of another Benjamin Rush. May he live as long as his Grandfather has lived or shall live and serve his species and his Country as meritoriously.
The Rage for Banks is a Fever a Mania. I wish you would invent a Tranquillizer to tame it. Every Bank in America is an enormous Tax upon the People for the Profit of Individuals. All the Salaries of all the officers of all our government State and National, do not cost the People So much Money as these Banks. But I despair of ever Seeing Common Sense prevail in Money Matters in America. No People ever had so much Experience of the Injustice, Impolicy and Inhumanity of Paper Money: but Experience and Demonstration is lost upon Us. Our Banks are the Madness of the Many for the Profit of a Few. If the Termination of the National Bank is to be a Precedent for the demolition of all the rest I should rejoice in its End: but if it is to be a Signal for augmenting the Number of State Banks it will cure no distemper, prevent no Evil. Our Banks are all founded on a fundamental Principle of Iniquity.
It requires, however, great Prudence, Moderation and Delicacy to extricate us from these Briars without Scratching the Skin and lacerating the Flesh.
I will write to my Neighbour Mr Quincy in Congress and ask the favour of him to take The Coins with him to Boston when he returns: Unless you should receive a different advice from me or my Son Thomas before Mr Quincy arrives at Philadelphia. Mr Quincy is my Neighbour and Friend, though We are not precisely in the same system of Politicks, at present.
I wish to be informed of the amount of the Coins, that We may remit it to you. I am my Dear Sir, as / ever Yours
John Adams